UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7368


KENYATTA EVERETT-DENROY FOGG-EL, unknown Everette Fogg,

                 Plaintiff – Appellant,

          and

ANTOINE PERRY-BEY; KING HENRY JULIUS DUNN-EL,

                 Plaintiffs,

          v.

TIMOTHY MCKOY; STATE OF NORTH CAROLINA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:14-ct-03053-FL)


Submitted:   December 16, 2014                Decided:   December 19, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenyatta Everett-Denroy Fogg-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenyatta Everett-Denroy Fogg-El appeals the district

court’s    order    denying    relief      on     his    42   U.S.C.    § 1983   (2012)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district     court.        Fogg-El        v.      McKoy,      No.     5:14-ct-03053-FL

(E.D.N.C.    Aug.    15,   2014).         We    deny    as    unnecessary    Fogg-El’s

motion for a certificate of appealability, and dispense with

oral   argument     because        the    facts    and       legal    contentions    are

adequately    presented       in    the    materials         before   this   court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2